Tyler, J.
Section 711, V. S., makes it the duty of a person having the control of a child between the ages of eight and fifteen years to cause such child to attend a public school at least twenty-six weeks in a year, such attendance to begin with the school year and be continuous, unless the child is mentally or physically unable to attend, has already acquired the branches required to be taught in the public schools, or is otherwise being furnished with the same education.
(1) The respondent does not contend that the law is unconstitutional in respect to its compulsory requirement, but that the complaint does not appraise him of the “cause and nature of his accusation” in the manner provided by the constitution.
The complaint charges that the respondent had the control of his minor son, Mark McCaffrey, who was between the ages of eight and fifteen years, and neglected to *89send him to school as required by law. It is drawn in accordance with Y. S., 720, which prescribes the form applicable to cases arising under §§ 711 and 719. See No. 13, Acts of 1870, and No. 22, Acts of 1892.
Section 711, which provides for compulsory attendance, is in the nature of a police regulation, and was enacted with a view to the safety and welfare of the State, the intelligence of the people being its safeguard.
Article 5 of our constitution provides: “That the people of this State, by their legal representatives, have the sole, inherent, and exclusive right of governing and regulating the internal police of the same.” It was said in State v. Hodgson, 66 Vt. 134, “The constitution of the State, its provision for a legislature to enact laws, the committal to it of the exclusive right and power to govern and regulate the internal police of the State, as well as the statutes of the State, proceed upon the theory that the State has the right and power to change and vary at its pleasure, both in criminal and civil matters, the methods of procedure, so long as it does not invade the fundamental rights of the citizen reserved by the constitution. It does not, as some seem to think, tie up the legislature to follow common law methods of procedure, even in criminal cases.” It was therefore competent for the legislature to prescribe the form of complaint, and it sufficiently exhibited to the respondent the nature and cause of the accusation.
(2) Section 705 prescribes that the school year shall commence on the first day of April. The clause in § 711, “beginningwith the school year,” was evidently employed to require that the twenty-six weeks’ attendance should commence at the beginning of the first term and be continuous thereafter when school was in session. The reasons for the requirement are obvious — that children should begin their attendance when classes are being formed for the year, and that they should not interrupt the work of classes by unnecessary absences. The constitution declares that a competent *90number of schools ought to be maintained in. each town for the convenient instruction of youth, and' the statute requires that each district shall maintain-a school at least twenty-eight weeks in the school year, and that all pupils shall be thoroughly instructed in certain branches of education. These requirements may be partially defeated and much of the expense of maintaining schools rendered useless unless regular attendance can be enforced.
The offer of the respondent to show that he intended subsequently to send his son to an Academy for a period of time which, with the time that he had attended the district school, would make twenty-six continuous weeks, was properly excluded. The offense was committed and the respondent became amenable to the statute whenever it was established that the child was not in attendance upon school in such a manner as would make twenty-six continuous weeks from the beginning of the first term in the school year. The State’s evidence tended to show that prior to the filing of the complaint the child had been absent several days during the first term and had been in attendance only thirty-nine days of the second term of that school year. It was held in Com. v. Roberts, 159 Mass. 372, under a statute similar to ours, that it was incumbent upon the respondent, in order to escape the penalty imposed, to show that the child had been instructed for the specified time in the required branches of learning, unless the child had already acquired them.
(3) The respondent contends that to establish the offense it was incumbent upon the State to negative the exceptions in the statute. The rule is that the exceptions must be negatived only where they-are descriptive of the offense or define ‘it, but where they afford matter of excuse merely, and do not define nor qualify the offense created by the enacting clause, they are not required to be negatived. In this case- the exceptions are not descriptive of the offense; If the respondent came within either of the exceptions -the *91fact was peculiarly within his knowledge and should have been proved by him as matter of defense. The cases cited by the State and by the respondent support this rule.

Judgment that there was no error, and that the respondent take nothing by his exceptions.